19-13011-jlg        Doc 146       Filed 02/24/20 Entered 02/24/20 10:38:46           Main Document
                                               Pg 1 of 5



DIAMOND McCARTHY LLP
Charles M. Rubio
Sheryl P. Giugliano
295 Madison Ave, 27th Floor
New York, NY 10017
Tel: (212) 430-5400
crubio@diamondmccarthy.com
sgiugliano@diamondmccarthy.com

Counsel to Ponderosa-State Energy, LLC


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
In re:

PONDEROSA-STATE ENERGY, LLC,                               Case No. 19-13011 (JLG)

                                   Debtor.                 Chapter 11
-------------------------------------------------------x

                                        AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

        MIONNAY McKEE, being duly sworn, deposes and says:

      I am not a party to the action, am over eighteen years of age and reside in Westchester
County, State of New York.

        On February 21, 2020, in addition to those parties served electronically by the Court’s
electronic notification system, I caused true and correct copies of:

      Second Supplement to Motion for Authorization Pursuant to 11 U.S.C. §§105, 361, 362
and 363(c) for Use of Cash Collateral [ECF 145],

to be served by email to those parties indicated, and by depositing true and correct copies of
same by first class mail, postage prepaid, in an official depository under the exclusive care and
19-13011-jlg     Doc 146     Filed 02/24/20 Entered 02/24/20 10:38:46            Main Document
                                          Pg 2 of 5



custody of the United States Postal Service within the State of New York to the parties listed in
the attached Service List.



                                                             /s/Mionnay McKee
                                                             MIONNAY McKEE
Sworn to before me this 24th day
of February, 2020

       /s/Nancy Sullivan
       Notary Public
Notary Public, State of New York
No. 01SU4742078
Qualified in Suffolk County
Commission Expires March 30, 2023




                                                 2
19-13011-jlg    Doc 146       Filed 02/24/20 Entered 02/24/20 10:38:46     Main Document
                                           Pg 3 of 5
                                         SERVICE LIST
                                     Case No. 19-13011-JLG
                                     Date December 17, 2019

U.S. Trustee                                     CRL Pump and Supply
                                                 Attn: Lyndol Long
Andrea B. Schwartz, Esq.                         P.O. Box 172
U.S. Department of Justice                       Borger, TX 79008-0172
Office of the U.S. Trustee                       (503 Industrial Blvd.
Southern District of New York                    Borger, TX 79007)
201 Varick Street, Rm. 1006
New York, NY 10014                               DCP Midstream
Andrea.B.Schwartz@usdoj.gov                      Attn: Jennifer James
                                                 3201 Quail Springs Pkwy Suite 100
20 Largest Unsecured Creditors                   Oklahoma City, OK 73134
                                                 jljames@dcpmidstream.com
Anderson Roustabout & Construction
Attn: Judy Anderson                              Jayne Robertson, counsel to DCP
P.O. Box 292                                     jayne@jjrpc.com
Fritch, TX 79036-0292
(604 Industrial Blvd.,
Borger, TX 79007)                                DCP Midstream Division Orders
andersonconstruction292@gmail.com                Attn: Web Service
                                                 370 17th Street Suite 2500
APN Energy Consultants, LLC                      Denver, CO 80202
Attn: Andy Nguyen
3838 Oak Lawn Avenue Suite 1000                  DJ's Well Service & Roustabout, Inc.
Dallas, TX 75219                                 Attn: Rebecca Adamson
anguyen@apnenergy.com                            P.O. Box 1160
                                                 Borger, TX 79008
B & G Electric Co.                               (1621 N. Main Street, Suite 2500
Attn: Alan Thompson                              Borger, TX 79007)
P.O. Box 759
(241 Western Street)                             Kel Tech Inc.
Pampa, TX 79066-0759                             Attn: John Cantrell
Alan.thompson@bgelectric.us                      2750 Technology Forest Blvd.
                                                 The Woodlands, TX 77381
Beagle Stream Service, Inc.
Attn: Connie Gadbois                             Kiki's Services, LLC
P.O. Box 3416                                    Attn: Margarita Lujan
(400 Dallas Street)                              203 E. Boeing Drive
Borger, TX 79008                                 Fritch, TX 79036

Comac Well Service Inc.                          Lilling & Co. LLP
Attn: Officer, Managing or General Agent         Attn: Tom Sherwood
P.O. Box 5141                                    2 Seaview Blvd. Suite 200
(301 W. 6th Street)                              Port Washington, NY 11050
Borger, TX 79008                                 tsherwood@lillingcpa.com
19-13011-jlg    Doc 146    Filed 02/24/20 Entered 02/24/20 10:38:46       Main Document
                                        Pg 4 of 5
                                      SERVICE LIST
                                  Case No. 19-13011-JLG
                                  Date December 17, 2019

Dan G. Michaels
Attn: Lisa Acker, P.O. Box 1721               Special Master
Pampa, TX 79066-1721
(120 W Kingsmill Avenue, Suite 204            Kent Ries
Pampa, TX 79065)                              2700 S Western St Ste 300
Lacker5a@gmail.com                            Amarillo, TX 79109-1536
                                              kent@kentries.com
NGS, Inc.
Attn: Lorna Gower                             Fred Stevens
P.O. Box 407                                  Klestadt Winters Jureller
Borger, TX 79008                               Southard & Stevens, LLP
(111 S. McGee Street                          200 West 41st Street, 17th Floor
Borger, TX 79007)                             New York, NY 10036
lgower@ngstx.com                              fstevens@klestadt.com

The Nut House                                 TX Plaintiffs
Attn: Officer, Managing or General Agent
P.O. Box 5357                                 Signal Drilling
(519 W. 10th Street)                          c/o William Lewis Sessions
Borger, TX 79007                              14951 Dallas Parkway, Suite 400
                                              Dallas, TX 75254-6859
Xcel Energy                                   lsessions@sessionslaw.net
Attn: Melvin Darnell
P.O. Box 9477                                 Jaten Oil Company
Minneapolis, MN 55484-9477                    Attn: Tamme Aureli
(404 Nicollet Mall                            112 SW 8th Avenue, Suite 740
Minneapolis, MN 55401)                        Amarillo, TX 79101
melvin.darnell@xcelenergy.com                 tamme@tshhr.com

Washington Federal                            Riparia, LC
                                              c/o Joe W. Hayes
Washington Federal, N.A.                      320 S. Polk Suite 1000
Attn: Rusty Steher, Vice President            Amarillo, TX 79101
5430 LBJ Freeway Suite 100                    joe@tshhr.com
Dallas, TX 75240
Rusty.stehr@wafd.com                          Jaten Oil Company and Riparia, LC
                                              c/o Alan J. Brody, Esq.
John J. Kane; Brian Clark                     Greenberg Traurig, LLP
Kyle Woodard                                  500 Campus Drive
Kane Russell Coleman Logan PC                 Florham Park, NJ 07932
901 Main Street, Suite 5200                   brodya@gtlaw.com
Dallas, Texas 75202
jkane@krcl.com
bclark@krcl.com
kwoodard@krcl.com
19-13011-jlg     Doc 146    Filed 02/24/20 Entered 02/24/20 10:38:46     Main Document
                                         Pg 5 of 5
                                       SERVICE LIST
                                   Case No. 19-13011-JLG
                                   Date December 17, 2019

Ryan A. Wagner, Esq.
Greenberg Traurig, LLP                         Office of the Attorney General
Met Life Building                              Environmental Protection Division
200 Park Avenue                                (MC-066)
New York, NY 10166                             P.O. Box 12548
wagnerr@gtlaw.com                              Austin, Texas 78711-2548
                                               Attn: Shelly. M. Doggett, Assistant
                                               Attorney General
Counsel to Proposed DIP Lender                 shelly.doggett@oag.texas.gov

Gerard R. Luckman                              Attorney for the Texas General Land Office,
Forchelli Deegan Terrana LLP                   and George P. Bush, in his official capacity
333 Earle Ovington Blvd., Suite 1010           as Texas Land Commissioner
Uniondale, New York 11553
gluckman@ForchelliLaw.com

Signature Bank

Signature Bank
565 Fifth Avenue
New York, NY 10017

Amarillo National Bank

Amarillo National Bank
P O Box 1
(410 S. Taylor Street)
Amarillo, TX 79105

Other Parties-In-Interest

Kenneth C Johnston | Partner
Robert W. Gifford
Johnston Pratt PLLC
1717 Main Street, Suite 3000
Dallas, Texas 75201
kjohnston@JohnstonPratt.com
rgifford@johnstonpratt.com

Mitchell & Jones
531 Deahl St., Suite 300
Borger, TX 79007
sterlingmitchell807@gmail.com
